Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 5, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
	

Claim Amendments
	Applicant’s amendment to the claims, filed 01/05/2022, is acknowledged.
	Claims 2-4, 6-14, and 21 are cancelled.
	Claims 1, 16-17, and 23 are amended.
	Claims 26-37 are newly added.
	Claims 1, 5, 15-20, 22-37 are pending.
	Claims 1, 5, 15-20, 22-37 are under examination.


Priority
	This application is a National Stage of International Application No. PCT/US2016/038993 filed June 23, 2016, claiming priority based on U.S. Provisional Application No. 62/185,067 filed June 26, 2015. 
	Sufficient written support for the scope of the broadest claims, claims 1 and 26, is not found in U.S. Provisional Application No. 62/185,067. For example, the provisional application does not provide sufficient written support to subjecting a mixed animal cell population to a wall shear stress of 20 to 1500 dynes/cm2 for 1 to 60 minutes, as recited in claims 1 and 26. Sufficient written support for all pending claims, claims 1, 5, 15-20, and 22-37, is found in WO 2016/210113 A1, the publication of International Application No. PCT/US2016/038993. Accordingly, claims 1, 5, 15-20, and 22-37 have an effective filing date of June 23, 2016.

Information Disclosure Statement
	The information disclosure statement (IDS) filed 01/05/2022 has been considered. 


Prior Rejections Maintained
	All rejections set forth in the previous Office action mailed 07/06/2021 are maintained. Applicant’s amendment to the claims filed 01/05/2022 does not necessitate new grounds of rejection. In particular, limiting the claims to a “cancer stem cell” or “tumor initiating cell” was previously considered in now cancelled claims 2 and 3. New claims 26-37 are identical to claims 1, 5, 15-20, 22-25 except that the independent claims 1 and 26 alternatively recite that (1) the cancer stem cell or tumor initiating cell detaches at a lower detachment force as compared with the at least one other cell type or (2) the cancer stem cell or tumor initiating cell detaches at a higher detachment force as compared with the at least one other cell type, respectively. These alternative intended result limitations were previously considered in now cancelled claims 9 and 10. For these reasons, all claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 15-20, 22-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is reiterated on the same grounds of rejection as set forth in the previous Office action mailed 07/06/2021. A response to Applicant’s traversal follows this reiterated rejection.
Claims 1 and 26 recite a step of subjecting an animal cell mixture adhered to a substrate to a detachment force “sufficient to selectively detach” and isolate a cancer stem cell or tumor initiating cell within the animal cell mixture. The claims broadly recite that the detachment force provides a wall shear stress in the range of 20 to 1500 dynes/cm2 for 1 to 60 minutes. The claims further embrace applying detachment forces to any animal cell mixture comprising “at least one other cell type” that is adhered to any “substrate”. Accordingly, the claims embrace the selective detachment and isolation of a cancer stem cell or tumor initiating cell from any animal cell mixture adhered to any substrate by the application of a broad range of detachment forces (20 to 1500 dynes/cm2) and force durations (1 to 60 minutes).
Claims 26-37 are identical to claims 1, 5, 15-20, 22-25 except that the independent claims 1 and 26 alternatively recite that (1) the cancer stem cell or tumor initiating cell detaches at a lower detachment force as compared with the at least one other cell type or (2) the cancer stem cell or tumor initiating cell detaches at a higher detachment force as compared with the at least one other cell type, respectively. These limitations merely recite desired intended results of performing the instantly claimed invention without providing any indication about how the desired intended results are provided. The alternative intended result limitations do not follow from (is not an inherent property of) the structure positively recited in the claim, so it is not clear from the claims themselves what other structure is required to necessarily and predictably achieve the alternative intended results recited in claims 1 and 26. To reiterate, the methods according to claims 1 and 26 are identical except that they recite alternative and mutually-exclusive intended result limitations. Therefore, it is readily apparent that the methods of claims 1 and 26 necessarily require additional structure not recited in the claims (i.e. missing elements) in order to predictably achieve the alternative and mutually-exclusive intended result limitations recited in claims 1 and 26. Because the claims do not recite what structure is necessarily required to predictably achieve the alternative intended result limitations (i.e. what structure is missing from claim 1, as opposed to claim 26), the claims do not inform the ordinary artisan what modification to the claimed method is required to necessarily and predictably achieve the intended result limitation wherein the cancer stem cell or tumor initiating cell detaches at a lower detachment force as compared with the at least one other cell type as recited in claim 1, as opposed to the modifications required to necessarily and predictably achieve the opposite intended result limitation wherein the cancer stem cell or tumor initiating cell detaches at a higher detachment force as compared with the at least one other cell type as recited in claim 26.
The specification fails to disclose what modifications to the claimed method are necessary and sufficient to cause the recited alternative and mutually-exclusive intended results of claims 1 and 26. In particular, the specification fails to disclose what modification to the broadly recited animal cell mixture is necessary and sufficient to cause the recited intended result limitation of claim 1, as opposed to the modifications to the animal cell mixture necessary and sufficient to cause the recited intended result limitation of claim 26. Accordingly, the ordinary artisan must guess as to what modifications must be made in order to fulfill the recited intended results. Page 32, lines 14-17, of the instant specification discloses: "Preliminary results using the spinning disk technology indicate that the adhesive signature strength with which breast cancer cells bind to fibronectin (FN) varies significantly among breast cancer cell lines" (emphasis added). See also paragraph 5 of the Garcia Declaration, filed December 11, 2020: "Different cells will bind to different proteins in culture, depending on the type of cell and the substrate the cell is exposed to in culture" (emphasis added). Thus, depending on the cell types within the animal cell mixture, how similar or different the "adhesive signatures" are between cell types, and the particular substrate to which the different cell types are adhered to, the artisan would expect to have to apply different detachment forces and force durations in order to achieve different results. Moreover, for a given type of substrate, the identity of the recited "one other cell type" would determine whether the cancer stem cell or tumor initiating cell detaches at a lower or higher detachment force as compared to that “one other cell type”. However, it is not clear from the disclosure what “other cell type” is required so that the cancer stem cell or tumor initiating cell detaches at a lower detachment force (claim 1), as opposed to the “other cell type” required so that the cancer stem cell or tumor initiating cell detaches at a higher detachment force (claim 26). Also, as discussed above, the claims embrace animal cell mixtures adhered to any substrate. However, the specification also does not disclose a particular substrate material required so that the cancer stem cell or tumor initiating cell detaches at a lower detachment force as compared with the at least one other cell type, as opposed to a particular substrate material required so that the cancer stem cell or tumor initiating cell detaches at a higher detachment force as compared with the at least one other cell type. To summarize, it is not clear from the disclosure what modifications the artisan is required to make to the claimed method so that the cancer stem cell or tumor initiating cell detaches at a lower detachment force as compared with the at least one other cell type (claim 1), as opposed to the modifications required to achieve the opposite and mutually-exclusive intended result wherein the cancer stem cell or tumor initiating cell detaches at a higher detachment force as compared with the at least one other cell type (claim 26).
Accordingly, this limited information is not deemed sufficient to reasonably convey to one of ordinary skill in the art of the structural changes to the claimed method that are required to necessarily and predictably achieve the recited alternative intended results of claims 1 and 26. Thus, for the reasons set forth above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112(a). 

Response to arguments: Applicant’s remarks filed 01/05/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that the rejection is moot because the claims have been amended to change “cancer-associated cell” to “cancer stem cell or tumor initiating cell” and these are art-recognized terms. See page 6 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s amendment to the claims does not address that the methods according to claims 1 and 26 are identical except that they recite opposite and mutually-exclusive intended result limitations, and the disclosure fails to inform one of ordinary skill in the art of the additional structure not recited in the claims but necessarily required to predictably achieve the intended result limitations. The limitation that the “cancer-associated cell” is a “cancer stem cell” or “tumor initiating cell” was previously considered in now cancelled claims 2 and 3, which were included in the previous rejection.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 15-20, 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/177880 A1 to Singh et al.; in view of Walia et al. “Enrichment for Breast Cancer Cells with Stem/Progenitor Properties by Differential Adhesion”, STEM CELLS AND DEVELOPMENT, Volume 19, Number 8, 2010, of record in IDS; Bhattacharya et al. “Recruitment of vimentin to the cell surface by β3 integrin and plectin mediates adhesion strength”, Journal of Cell Science 122, 1390-1400 (2009); and Kwon et al. “Label-free, microfluidic separation and enrichment of human breast cancer cells by adhesion difference”, Lab Chip, 2007, 7, 1461–1468.
 This rejection is reiterated on the same grounds of rejection as set forth in the previous Office action mailed 07/06/2021. A response to Applicant’s traversal follows this reiterated rejection.
Regarding claims 1 and 26, Singh teaches a method of isolating a stem cell or a cell derived therefrom (“cell of interest”) from a mixture of cultured animal cells, comprising subjecting a mixture of cultured animal cells adhered to a substrate comprising the stem cell or the cell derived therefrom and at least one other cell type to a detachment force that is sufficient to selectively detach the stem cell or a cell derived therefrom from the substrate relative to the at least one other cell type in the mixture of cultured animal cells, thereby isolating the stem cell or a cell derived therefrom from the mixture of cultured animal cells. See page 3, first full paragraph, “Accordingly, as one aspect, the invention provides a method of isolating a cell of interest from a mixture of animal cells (e.g., cultured animal cells), wherein the cell of interest is a stem cell or a cell derived therefrom, the method comprising: subjecting a mixture of animal cells adhered to a substrate comprising the cell of interest and at least one other cell type to a detachment force that is sufficient to selectively detach the cell of interest from the substrate relative to the at least one other cell type in the mixture of animal cells, thereby isolating the cell of interest from the mixture of animal cells.”.
	Singh teaches that the detachment force that is sufficient to selectively detach the stem cell or a cell derived therefrom provides a wall shear stress in the range of about 20 to 160 dynes/cm2 (see page 21, third full paragraph, “In representative embodiments, the detachment force provides a wall shear stress in the range of about 20 to 160 dynes/cm2.”).
Singh teaches that the mixture of cultured animal cells is subjected to the detachment force for 1 to 60 minutes (see claim 44 on page 45, “the mixture of cultured animal cells is subjected to the detachment force for 1 to 60 minutes.”).
Singh does not teach that the cell of interest is a cancer stem cell or tumor initiating cell. 
Walia is relevant prior art for teaching a method of isolating a cancer stem cell from human mammary epithelial cells (HMEC) (i.e. a mixture of cultured animal cells) by exploiting differences in adhesive strength and applying trypsinization (see ABSTRACT, “Mammary stem cells are known to down-regulate cell–cell junctions and exhibit mesenchymal behaviors in vitro. We predicted that such cells should be readily detachable from tissue-culture plastic and that this might serve as a basis for their isolation from differentiated cells. We found that immortalized or transformed mammary epithelial cells can indeed be resolved into trypsin-sensitive and trypsin-resistant populations. … Thus, for relatively differentiated epithelial cell types, differential adhesion may serve as an enrichment strategy to increase the stem cell pool for subsequent manipulations.”; page 1175, col. 2, first full paragraph, “The fraction of CSCs [cancer stem cells] varies with the cell line; however, it is generally quite low in immortalized or well-differentiated tumor cell lines [ 3 ]. For example, in HMLE, HMEC [human mammary epithelial cells] immortalized with hTERT and SV40 early genes, the fraction is ~0.2%”; and DISCUSSION on page 1180, “In this study we have demonstrated that the stem-like subpopulation of HMEC can be greatly enriched in 2D culture, without genetic manipulation, by exploiting their weaker affinities for substrate and neighboring cells. With this method, about 4% of enriched HMLE cells can form mammospheres.”). 
In addition, Bhattacharya is relevant prior art for measuring the adhesive strength of different variants of Chinese hamster ovary (CHO) cells using two methods: (1) a trypsinization assay and (2) subjection to a shear stress (i.e. a “detachment force”). In particular, Bhattacharya found that the same two CHO cell variants, CHOwtβ3 and CHOβ3S752A, demonstrated stronger substrate adhesion over other variants by both measurements of adhesive strength. See Figure 11 on page 1399; and see pages 1395-1396, “Therefore, we determined whether IF-FA interaction modulates adhesion strength. This involved testing the strength of adhesion of CHO cells expressing β3 integrin and the various β3 integrin mutants using a trypsinization detachment assay (Ortiz-Urda et al., 2005). CHOwtβ3 and CHOβ3S752A cells exhibited stronger substrate adhesion than parental CHOs, CHOβ3Y747F, CHOβ3Y759F or CHOβ3Δ754 cells (Fig. 11A). … As a second measure of adhesion strength, CHO cell lines were subjected to a shear stress of 19 dynes/cm2 for 16 minutes using a flow apparatus. … At 16 minutes after the initiation of flow, a significantly larger percentage of CHOwtβ3 and CHOβ3S752A cells were retained on the substrate in the flow apparatus than CHO, CHOβ3Y747F, CHOβ3Y759F, CHOβ3Δ754 cells, or CHOwtβ3 Vim siRNA cells under the same flow conditions (Fig. 11B,C)”.
In addition, Kwon is relevant prior art for teaching the isolation of cancer cells from non-cancer cells by subjecting the cells to a detachment force (Abstract, “A label-free microfluidic method for separation and enrichment of human breast cancer cells is presented using cell adhesion as a physical marker. To maximize the adhesion difference between normal epithelial and cancer cells … The adhesion of human breast epithelial cells (MCF10A) and cancer cells (MCF7) on each channel was independently measured based on detachment assays where the adherent cells were counted with increasing flow rate after a pre-culture for a period of time (e.g., one, two, and four hours). It was found that MCF10A cells showed higher adhesion than MCF7 cells regardless of culture time and surface nanotopography at all flow rates, resulting in label-free separation and enrichment of cancer cells.”).
Thus, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute isolation of a generic stem cell or a cell derived therefrom, as taught by Singh, with isolation of a cancer stem cell specifically, as taught by Walia, with a reasonable expectation of success because Walia teaches that cancer stem cells can be isolated from a mixture of cultured animal cells by exploiting differences in adhesive strength (see ABSTRACT, “After several rounds of differential trypsinization, the trypsin-sensitive pool had 80-fold higher mammosphere-forming ability than the trypsin-resistant population and 20-fold higher than the starting population. This resolution compares favorably with other enrichment methods. Thus, for relatively differentiated epithelial cell types, differential adhesion may serve as an enrichment strategy to increase the stem cell pool for subsequent manipulations.”). Furthermore, while Walia measures adhesive strength by trypsinizaton, as opposed to subjecting the cells to a “detachment force”, Bhattacharya performed experiments finding that adherent cells more resistant to detachment by trypsinization were also more resistant to detachment by subjection to shear stress (i.e. a “detachment force”) (as discussed above). Thus, prior to the effective filing date of the instantly claimed invention, the ordinary artisan would have reasonably expected that cell types demonstrating a difference in resistance to detachment by trypsinizaton (such as the cancer-stem cells of Walia) would also demonstrate a difference in resistance to detachment by subjection to a detachment force. Moreover, as discussed above, Kwon teaches that cancer cells can be enriched from a cell population comprising non-cancer cells by utilizing differences in adhesion strength between the two cell types and applying a detachment force (see Abstract). Thus, the ordinary artisan would have reasonably expected cancer cells and non-cancer cells to differ in adhesion strength to a substrate. An artisan would be motivated to substitute isolation of a generic stem cell or a cell derived therefrom, as taught by Singh, with isolation of a cancer stem cell specifically, as taught by Walia, because Walia reports greater enrichment of mammosphere-forming cells by differential adhesion than by sorting for stem cell markers (see DISCUSSION on page 1180, “With this method, about 4% of enriched HMLE cells can form mammospheres. By comparison, in prior studies, sorting HMLE for stem cell markers CD44 and CD24 yielded about 1.5% mammosphere-forming cells (Mani et al., Fig. 2C ) [ 4 ], and induction of EMT by TGF-β or transduction of Twist transcription factor yielded ~5% of cells forming mammospheres [ 4 ].”).
Walia further teaches that “cancer stem cells” are “tumor initiating cells” and share properties with normal stem cells (see INTRODUCTION on page 1175, “It has long been appreciated that only small subpopulations within a tumor are competent to form a new tumor. Termed tumor-initiating cells or, more recently, cancer stem cells (CSCs), they share properties with normal stem cells that make them especially pernicious.”; and DISCUSSION on page 1180, “In this study we have demonstrated that the stem-like subpopulation of HMEC can be greatly enriched in 2D culture, without genetic manipulation, by exploiting their weaker affinities for substrate and neighboring cells.”)
	Regarding claims 5 and 27, Singh teaches that the at least one other cell type is a stem cell, a progenitor cell, a terminally differentiated cell, and/or a stromal cell (see page 3, last paragraph, “When the cell of interest is a stem cell-derived lineage committed cell, in embodiments the at least one other cell type is a stem cell, a feeder cell, a parental somatic cell, a partially reprogrammed cell, a spontaneously differentiated stem cell, a progenitor cell and/or a terminally differentiated cell.”; page 16, last paragraph, “The term "feeder" cell is well-known in the art and encompasses cells (e.g., fibroblasts, bone marrow stromal cells, and the like) that are cultured with other cells (for example, stem cells) and support the viability and/or growth thereof.”). Walia teaches that the cancer associated cells are isolated from immortalized cells, cancer cell lines, and explants (see pages 1179-1180, joining paragraph, “Thus, selection for trypsin sensitivity enriches for stem cells in immortalized cells as well as cancer cell lines.”; and page 1180, col. 2, last paragraph, “It should also be noted that the sensitivity of the stem-like population to trypsin suggests that the widespread practice of using brief trypsinization to remove fibroblasts from breast explant cultures”).
	Singh further teaches that the stem cell or a cell derived therefrom (“cell of interest”) detaches at a lower or higher detachment force as compared with the at least one other cell type (page 23, “In practicing the present invention, any two adherent cells (e.g., in culture) with sufficiently different adhesion strength to the substrate can be separated. In embodiments of the invention, the cell of interest detaches at a lower detachment force as compared with the at least one other cell type. … Alternatively, the cell of interest can detach at a higher detachment force as compared with the at least one other cell type.”).
Regarding claims 15 and 28, Singh teaches that the cultured animal cells are mammalian cells, optionally human cells (see claim 38 on page 44, “wherein the cultured animal cells are mammalian cells, optionally human cells.”). Walia teaches that the cultured animal cells are human cells (see page 1176, col. 1, first full paragraph, “The serially transformed human mammary cell lines HMLE, HMLER, and HMLEN”).
Regarding claims 16 and 29, Singh teaches that the method further comprises culturing the isolated cell (see claim 39 on page 44, “wherein the method further comprises culturing the isolated cell.”). Walia teaches further culturing the isolated cancer stem cell (see page 1179, col. 2, first full paragraph, “Thus, the trypsin-sensitive fraction maintains self-renewal ability over several passages in suspension culture”). Walia teaches that the isolated cancer associated cells are further cultured (see page 1179, col. 2, first full paragraph, “Thus, the trypsin-sensitive fraction maintains self-renewal ability over several passages in suspension culture”; see also Fig. 6 on page 1181).
Regarding claims 17 and 30, Singh teaches that the method further comprises evaluating the isolated cell by flow cytometry, biochemical analysis, and/or gene expression analysis (see claim 40 on page 44, “wherein the method further comprises evaluating the isolated cell by flow cytometry, biochemical analysis and/or gene expression analysis.”). Walia teaches evaluating the isolated cancer stem cell by biochemical analysis, mammosphere assay, tumorsphere assay, tumor formation assay, and/or gene expression analysis (see page 1176, col. 1, fourth full paragraph, “For whole-cell lysates, protein concentration was measured by the bicinchoninic acid assay”; page 1176, col. 2, first full paragraph, “The mammosphere culture assay was performed”; page 1177, col. 2, “we extracted RNA from the isolated cells and assessed expression of mesenchymal and epithelial markers.”; and page 1179, col. 1, first full paragraph, “Similarly, Mani et al. found that the ability of breast CSCs to form mammospheres corresponded closely and quantitatively with the capacity to form tumors in vivo”). Examiner notes that page 21, lines 21-22, of the instant specification states: “Recovered cells were seeded at a constant concentration into a Mammosphere Formation Assay (MFA) - this assay measures the in vitro ability of cells to form tumorspheres.”
Regarding claims 18 and 31, Singh teaches that the method does not comprise attaching a detectable label and/or affinity reagent to the mixture of cultured animal cells (see claim 41 on page 44, “wherein the method does not comprise attaching a detectable label and/or affinity reagent to the mixture of animal cells.”).
Regarding claims 19 and 32, Singh teaches that the detachment force is applied by hydrodynamic force, centrifugal force and/or magnetic force (see claim 42 on page 44, “wherein the detachment force is applied by hydrodynamic force, centrifugal force and/or magnetic force.”).
Regarding claims 20 and 33, Singh teaches that the method is carried out in a fluid flow device (see claim 43 on page 44, “the method is carried out in a fluid flow device.”).
Regarding claims 22 and 34, Singh teaches that the mixture of cultured animal cells is subjected to the detachment force for 2 to 20 minutes (see claim 45 on page 45, “the mixture of cultured animal cells is subjected to the detachment force for 2 to 20 minutes.”).
Regarding claims 23 and 35, Walia teaches that the cancer-associated cell is from breast cancer (see page 1175, col. 2, last paragraph, “Breast CSCs [cancer stem cells] and normal stem cells are commonly isolated based on expression of the surface antigens CD44 and CD24. We noted that such islands are much more resistant to trypsin than are mesenchymal cells and found that repeated cycles of differential trypsinization could enrich for CSCs”).
Regarding claims 24 and 36, Walia teaches that the source of the cultured animal cells is a cancer cell line (see page 1179-1180, joining paragraph, “Thus, selection for trypsin sensitivity enriches for stem cells in immortalized cells as well as cancer cell lines.”).
Regarding claims 25 and 37, Walia teaches that the source of the cultured animal cells is primary tumor tissue (see page 1180, col. 2, last paragraph, “The simplicity and low cost of this procedure suggest that it will be broadly useful in studies of stem cells from solid tumors and immortalized cell lines.”).

Response to arguments: Applicant’s remarks filed 01/05/2022 have been carefully considered, but are not found persuasive. 
Applicant argues that trypsin sensitivity does not necessarily “correlate” with detachment force needed to remove a cell from a substrate, and therefore there would not have been a reasonable expectation of success for the claimed invention. See page 7 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive. As an initial matter, contrary to Applicant’s remarks, nowhere in the rejection does the Examiner assert “equivalency” between trypsin sensitivity and detachment force. However, as recognized by Applicant, trypsin sensitivity and detachment force are both “measures of adhesion strength”. As set forth in the rejection, Walia expressly teaches and experimentally demonstrates that cancer stem cells or tumor initiating cells can be separated from at least one other cell type by exploiting differences in adhesion strength. See Abstract, “Mammary stem cells are known to down-regulate cell–cell junctions and exhibit mesenchymal behaviors in vitro. We predicted that such cells should be readily detachable from tissue-culture plastic and that this might serve as a basis for their isolation from differentiated cells. We found that immortalized or transformed mammary epithelial cells can indeed be resolved into trypsin-sensitive and trypsin-resistant populations. … Thus, for relatively differentiated epithelial cell types, differential adhesion may serve as an enrichment strategy to increase the stem cell pool for subsequent manipulations.” Accordingly, prior to the effective filing date of the instantly claimed invention, one of ordinary skill in the art understood that cancer stem cells or tumor initiating cells could be separated from at least one other cell type by exploiting differences in adhesion strength, as evidenced by Walia, and also one of ordinary skill in the art understood that shear stress (i.e. “detachment force”) could be used to separate cell types with different adhesion strengths, as evidenced by Singh. Applicant provides no evidence to suggest that one of ordinary skill in the art would have expected that cancer stem cells or tumor initiating cells possess an adhesion strength identical to (or nearly identical to) any “at least one cell type” so as to lead one of ordinary skill in the art to expect that cancer stem cells or tumor initiating cells could not be separated from “at least one cell type” by means exploiting differences in adhesion strengths (e.g. shear stress). Furthermore, with respect to Applicant’s remark that the Bhattacharya disclosure is limited to “a single cell type that binds to the surface through a trypsin-sensitive protein”, it should be recognized that the claims embrace any “at least one cell type” and any “substrate”, and therefore such arguments are clearly not commensurate in scope with the claimed invention.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633